—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered July 18, 1995, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Rock-land County, for resentencing.
While it was error for the prosecutor to question the defendant, in a manner contrary to the Sandoval ruling, regarding the facts underlying a prior conviction, this error was harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Bright, 190 AD2d 855; People v Jay, 187 AD2d 454; People v Hightower, 163 AD2d 489).
The County Court imposed only one term of imprisonment despite the fact that the defendant was convicted of two counts of criminal possession of a controlled substance in the third degree and two counts of criminal sale of a controlled substance in the third degree (see, People v Sturgis, 69 NY2d 816; People v Senisi, 196 AD2d 376). It is unclear as to which count the term of imprisonment was imposed. In light of the particular circumstances of this case, we vacate the sentence imposed and remit the matter for resentencing.
The defendant’s remaining contentions are unpreserved for *594appellate review or meritless. Bracken, J. P., Copertino, Pizzuto and Goldstein, JJ., concur.